Citation Nr: 0002541	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for cardiomyopathy, left 
bundle branch block, abnormal electrocardiogram and 
hypertension, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1987.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of May 1997 from the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an increased evaluation 
for the veteran's service connected cardiomyopathy, left 
bundle branch block, abnormal electrocardiogram and 
hypertension.

By means of a Remand dated in June 14, 1999, the Board 
requested additional RO development of the issue.  In a July 
1999 supplemental statement of the case, the RO provided 
notice of continued denial of an increased evaluation for the 
heart disorder, following additional development and 
consideration of the issue, as requested by the Board in its 
remand.  The case is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The more recent medical evidence in this case (the July 
1999 VA examination) does not reflect a diagnosis of acute or 
chronic congestive heart failure, or METs below 5, or left 
ventricular dysfunction with an ejection fraction below 50 
percent.

2.  It is not shown by the evidence that the appellant has 
definite signs of congestive heart failure, or that he has 
had acute heart failure in the recent past.  Also, chest 
x-ray evidence does not show that his heart is enlarged.  
Also, the recent medical findings do not reflect that he has 
sustained diastolic blood pressure readings of 120 or more, 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia.

3.  It is not shown by the evidence that the appellant's 
heart condition has any significant affect on his occupation 
or daily activities.


CONCLUSION OF LAW

The appellant's cardiomyopathy, left bundle branch block, 
abnormal electrocardiogram and hypertension is no more than 
30 percent disabling pursuant to the schedular criteria.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 
4.100, Diagnostic Codes 7000, 7007 (1997) & (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his cardiovascular disability is 
more severe than currently evaluated.  He further contends 
that the RO failed to consider all the applicable Diagnostic 
Codes in his case, to include those dealing with hypertension 
and hypertensive heart disease.

The appellant's claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This finding is based on his contentions regarding 
the increased severity of his heart disease.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The appellant was most recently evaluated on a VA 
compensation examination conducted in July 1999, as ordered 
by the Board's June 1999 remand.  The medical history 
included complaints of swelling in the left leg of two years 
duration on and off.  The veteran was seen by physicians for 
the same and was told that the swelling was from sitting for 
prolonged periods of time.  He stated that the swelling goes 
away when he walks around.  His profession, truck driving was 
noted to involve prolonged sitting and therefore swelling of 
the leg.  He also complained of aches in the chest once in a 
while.  

His past history included a diagnosis of left bundle branch 
block in 1985.  This was diagnosed on routine examination.  
According to the records, he had a stress test, multigated 
angiogram (MUGA) scan, echocardiogram and also cardiac 
catheterization, which apparently failed to reveal any 
significant heart disease.  In December of 1985 he developed 
some dizziness, lightheadedness and a flutter sensation while 
he was playing volleyball, and was subsequently diagnosed 
with idiopathic dilated cardiomyopathy.  A history of 
hypertension was also noted, with the veteran having been 
placed on medications for hypertension two years ago.  
Current treatment included Nidefedrine, Lasix and Naprosyn.  
The examiner ordered a stress test.  Regarding any affects of 
the veteran's current condition on his usual occupation and 
daily activities, the examiner stated "none significant."  
Chest X-ray was negative.  On cardiovascular examination:  
Point of maximal impulse (PMI) was not seen nor was it 
palpable.  Percussion of left heart border was within normal 
limits.  Auscultation S1, S2 was normal with no murmurs or 
gallops.  Blood pressure was 150/95 sitting; 130/80 lying 
down and 120/80 standing up.  There was no evidence of rales 
or liver enlargement.  The swelling of the left leg was 
probably due to venous insufficiency.  The pre-stress test 
and MUGA scan diagnoses included history of cardiomyopathy in 
the past; history of abnormal echocardiogram (EKG) with left 
bundle branch block; and hypertension.  The American Heart 
association classification at present appeared to be class 
IA.  This was based on clinical examination, noted to be 
dependent ultimately on the results of the ordered special 
tests.

Post EKG showed left ventricular function at the lower limits 
of normal.  There was left ventricular hypertrophy.  MUGA 
scan showed an ejection fraction (EF) of 56 percent, with 
enlargement of the left ventricle.  Stress test was done 
which revealed that the veteran achieved 8 metabolic 
equivalents (METS) and 89 percent of maximal heart rate.  
Because of the left bundle branch delay pattern and baseline 
ST-T changes in leads 2, 3 and AVF, the test could not be 
interpreted for ischemia.  It was negative for arrhythmia or 
any chest pain.  The final diagnoses rendered included 
hypertension; past history of cardiomyopathy; left bundle 
branch delay on EKG and American Heart Association Class 1A ( 
Patients with cardiac disease but without resulting 
limitation of physical activity.  Ordinary physical activity 
does not cause undue fatigue, palpitations, dyspnea or 
anginal pain.  No objective evidence of cardiovascular 
disease).  See The Criteria Committee of the New York Heart 
Association.  Nomenclature and Criteria for Diagnosis of 
Diseases of the Heart and Great Vessels.  9th ed. Boston, 
Mass: Little, Brown Y Co; 1994: 253-256.

The Board observes that the July 1999 VA examination is the 
only additional medical evidence obtained after its June 1999 
remand.  Other medical evidence regarding his heart condition 
was previously reviewed by the Board in a May 1989 
determination.

The appellant's cardiomyopathy, left bundle branch block, 
abnormal electrocardiogram and hypertension is presently 
rated 30 percent disabling under Diagnostic Code 7000 for 
valvular heart disease.  Because there is also a diagnosis of 
hypertension as part and parcel of the heart disorder, the 
Board will additionally consider Diagnostic Code 7007, for 
hypertensive heart disease.

The schedular criteria as revised effective from January 12, 
1998, provides a 30 percent under codes 7000 for valvular 
heart disease and 7007 for hypertensive heart disease where 
workload is between 5 and 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; if there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram or X-ray.  The next higher 
rating, 60 percent, requires more than one episode of acute, 
congestive heart failure in the past year, or; METs workload 
between 3-5 resulting in dyspnea, fatigue, angina, dizziness, 
or syncope or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  The maximum rating, 100 
percent, under code 7007 as revised requires evidence showing 
chronic congestive heart failure, or; workload METs of 3 or 
lower resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.

As this case was in appellate status when the Rating Schedule 
for diseases of the heart was amended, the appellant's claim 
is also entitled to consideration under the "old" rating 
criteria that were in effect prior to January 1998.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation changes after a claim has been filed but before 
the administrative or judicial appeal has been concluded, the 
version most favorable to the claimant will apply).  

Under the version of Diagnostic Code 7000 in effect prior to 
the amendments to the Schedule cited above, a 30 percent 
evaluation was warranted from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for three years, or diastolic 
murmur with characteristic EKG manifestations or definitely 
enlarged heart.  A 60 percent evaluation was warranted when 
the heart is definitely enlarged; severe dyspnea on exertion, 
elevation of systolic blood pressure, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia; more than light manual labor is precluded.

Under the version of Diagnostic Code 7007 in effect prior to 
the amendments to the Schedule cited above, a minimum rating 
of 30 percent was in order if the evidence showed definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion.  A higher rating 
of 60 percent required marked enlargement of the heart, 
confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, more than light manual labor precluded.  
The maximum rating of 100 percent required evidence showing 
definite signs of congestive failure, more than sedentary 
employment precluded.

After having reviewed all of the relevant evidence, the Board 
concludes that the appellant is appropriately rated for his 
service-connected heart disease at the 30 percent disability 
rating level under either the "old" or "new" criteria.  As 
detailed above, the more recent medical evidence in this case 
(the July 1999 VA examination report) does not reflect a 
diagnosis of acute or chronic congestive heart failure or 
METs below 5, or left ventricular dysfunction with an 
ejection fraction below 50 percent.  It is also noted that 
the medical history of the appellant's disability is not 
shown to be consistent with congestive heart failure, either 
acute or chronic in nature.  Thus, a higher evaluation is not 
warranted under the revised criteria for DC's 7000 and 7007.  
Nor is there evidence of the heart being definitely enlarged; 
severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia; more than 
light manual labor is precluded, which would warrant a higher 
evaluation under the "old" DC 7000.  Nor is there evidence 
of marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, 
which may later have been reduced, dyspnea on exertion, more 
than light manual labor precluded which would warrant a 
higher evaluation under "old" DC 7007.  In sum, the July 
1999 examination revealed the veteran's heart disorder to not 
significantly affect his usual occuapation or daily 
activities; he produced 8 METS and 89 percent of maximal 
heart rate.  He also had an ejection fraction of 56 percent 
and a left ventricular hypertrophy.  Moreover, recent chest 
x-rays show no abnormality of the heart and his recent 
diastolic blood pressure readings have all been 95 or less.

Accordingly, an increased evaluation above the current 30 
percent rating for this disability pursuant to the schedular 
criteria is not warranted under either the old or new 
criteria.

Finally, and for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations. 38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (1999).



ORDER

An increased rating above 30 percent for the appellant's 
cardiomyopathy, left bundle branch block, abnormal 
electrocardiogram and hypertension is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

